Citation Nr: 0826167	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar strain, to 
include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals, torn posterior horn of medial meniscus, status 
post chondroplasty, left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the medial meniscus, right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in December 2003, January 2005, 
and March 2007.  

The December 2003 rating decision confirmed and continued a 
20 percent rating for a left knee disability.  (In this 
regard, the Board construes a statement from the veteran, 
received in June 2003, as a new increased rating claim, as no 
disagreement was expressed with a prior rating decision in 
October 2002.)  The January 2005 rating decision denied 
service connection for a low back disability, including as 
secondary to service-connected knee disability.  The March 
2007 rating decision granted service connection for right 
knee disability and assigned a 10 percent initial rating, 
effective from October 2, 2003.

In March 2008, a hearing was held at the RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Competent medical evidence fails to demonstrate that the 
veteran's lumbar spine disability is etiologically related 
to, or chronically aggravated by, service or service-
connected left or right knee disability.

2.  Throughout the rating period on appeal, the veteran's 
left knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
left knee flexion no less than 110 degrees.

3.  Throughout the rating period on appeal, the veteran's 
right knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
right knee flexion to no less than 100 degrees.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated 
by active service, and is not proximately due to, or 
chronically aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).

2.  The criteria for a rating in excess of 20 percent for 
residuals, torn posterior horn of medial meniscus, status 
post chondroplasty, left knee, have not been met at any time 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of the medial meniscus, 
right knee, have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The March 2007 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
right knee disability.  As such, the filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's duties under 38 U.S.C.A. §§  
5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The January 2008 
statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating the veteran's knee 
disability, and the veteran was informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the disability 
evaluation that the RO had assigned.  In addition, a March 
2006 letter explained how a disability rating is determined 
by VA for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.

As for the issue of entitlement to service connection for 
lumbar spine disability, by correspondence dated in July 2004 
and June 2006, the veteran was informed of the evidence and 
information necessary to substantiate the low back claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and that a disability rating and effective date would be 
assigned in the event of award to any benefit sought.  

A September 2003 letter notified the claimant of the 
information and evidence necessary to substantiate his left 
knee increased rating claim.  He was apprised of what 
evidence, if any, he should obtain, and what evidence, if 
any, will be retrieved by VA, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the September 2007 VCAA letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
veteran to submit evidence in support of his claim.

The Board has also considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  According to Vazquez-Flores, for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.").  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the veteran discussed 
the effect his service-connected disability had on his daily 
activities at his October 2003 and February 2007 VA 
examinations.  Furthermore, the Board finds that a reasonable 
person could be expected to understand the importance of 
providing evidence concerning the affect his disability had 
on his employment and/or daily activities.  As for any 
special requirements under the rating criteria, which cannot 
be addressed by more than mere worsening of symptoms, the 
June 2005 statement of the case set forth the relevant 
diagnostic criteria for rating the disability at issue.  The 
Board also notes that the veteran, through his 
representative, submitted argument in support of his claim 
which evidenced actual knowledge of the evidence necessary to 
substantiate the claim.  Thus, the Board finds that any 
defect in the compliance with the essential elements of VCAA 
notice, under the holding in Vazquez-Flores, is not 
prejudicial, and neither the appellant nor his representative 
has made any allegations concerning VA's duty to notify or 
assist in this case.  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of this claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudications, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see March 2007 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  Pelegrini.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide the appeal.  

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

I.  Lumbar spine disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The veteran asserts that he has lumbar spine disability 
related to service or service-connected disability.  The 
Board notes that service-connection is in effect for left and 
right knee disabilities, as well as a right finger 
disability.

Service medical records reveal no complaints or treatment for 
lumbar spine disability.  The veteran did indicate that he 
had backs spasms on a December 1998 report of medical 
history.

A March 1999 VA medical record noted that the veteran 
complained of upper back pain related to the thoracic spine.  
Examination revealed tenderness in the thoracic spine.  The 
impression was musculoskeletal back pain.  May 1999 VA X-rays 
of the lumbar spine revealed no fracture or dislocation.  

A July 1999 VA examiner noted that the veteran indicated that 
he had a five year history of thoracic back spasms.  
Examination of the back revealed no deformity or muscle 
spasms.  The diagnosis was muscle spasms/strain of the 
thoracic lumbar spine.

A November 2004 VA spine examination reported a diagnosis of 
chronic lumbar strain.  X-rays of the lumbar spine were 
normal.  The examiner indicated that it was less likely as 
not that the veteran's complaints of the lumbar spine were 
related to his service-connected left knee disability.  In a 
February 2006 addendum the November 2004 VA examination, the 
examiner stated that it was less likely as not that the 
veteran had any chronic low back condition incurred in or 
caused by his military service.

At his March 2008 Board hearing (Hearing transcript (Tr.), at 
pages 3-5), the veteran testified that he had back spasms 
during service and had sought treatment 2-3 times during 
service.

The evidence of record does not support a grant of service 
connection for lumbar spine disability on a direct or 
presumptive basis.  There are no contemporaneous treatment 
records or other documented evidence of any findings or 
treatment for the lumbar spine in service, or of a chronic 
lumbar spine disability within one year subsequent to service 
separation, and there is no medical opinion causally relating 
the veteran's lumbar strain to his military service.  In 
fact, a VA examiner has stated that it was less likely as not 
that the veteran had any chronic low back condition incurred 
in or caused by his military service.

The Board also finds that the competent medical evidence 
fails to demonstrate that the veteran's lumbar strain is 
causally related to service-connected disability.  There is 
no opinion of record contrary to the February 2006 VA 
examiner's opinion that it was less likely as not that the 
veteran's lumbar spine disability was related to his service-
connected left knee disability.  The record contains no 
medical opinion relating a current low back disability to the 
veteran's right knee disability or right finger disability.

Further, no health professional has stated that the veteran's 
low back disability was aggravated by service-connected 
disability.  In short, as the preponderance of the competent 
medical evidence does not indicate that service-connected 
disability chronically aggravates his lumbar spine 
disability, service connection for lumbar spine disability on 
the basis of aggravation by service-connected disability is 
also not warranted.

In short, service connection for lumbar strain, to include as 
secondary to service-connected disability, is not warranted.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  A layperson, however, is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
II.  Knees

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to these claims.

An October 2002 rating decision granted service connection 
for left knee disability and assigned a rating of 20 percent, 
effective January 23, 1999, the day following the veteran's 
discharge from service.  The October 2002 rating decision 
also assigned a temporary total evaluation under 38 C.F.R. § 
4.30 for surgery required to treat the service-connected left 
knee disability, effective August 3, 2001 through December 
31, 2001.  Effective January 1, 2002, the 20 percent rating 
was resumed.  The claim for an increased rating for the left 
knee disability was received on June 25, 2003.  As such, the 
rating period on appeal relative to the left knee is from 
October 2002.  38 C.F.R. § 3.400 (2007).

A March 2007 rating decision granted service connection for 
right knee disability and assigned a rating of 10 percent, 
effective October 2, 2003, the date of the receipt of the 
veteran's claim of service connection for right knee 
disability.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.

Under Diagnostic Code 5262, a 10 percent evaluation is for 
assignment for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is for 
assignment with moderate knee or ankle disability and a 30 
percent evaluation is for assignment with marked knee or 
ankle disability.  In addition, a 40 percent evaluation is 
for assignment with evidence of the nonunion of the tibia and 
fibula with loose motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

A.  Left knee

The medical records dated from January 1, 2002, reveal left 
knee flexion to no less than 110 degrees (October 2003 VA 
joins examination), with extension to zero degrees.  Based on 
the objective findings described above, the veteran does not 
meet the criteria for a rating in excess of 20 percent under 
either Diagnostic Code 5260 or 5261 for limitation of motion.

As for Diagnostic Code 5262 for impairment of the tibia and 
fibula, an evaluation of 30 percent is warranted where there 
is marked knee disability.  The Board notes that little in 
the way of left fibula or tibula involvement has been shown, 
and the veteran's left knee disability, while warranting a 
rating of 20 percent, has not been characterized as marked.  
In short, a higher rating is not warranted under Diagnostic 
Code 5262.

Further, as the medical findings do not establish loss of 
flexion to a compensable degree, the assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here.  VAOPGCPREC 9-2004.  
Further, additional functional impairment due to pain and 
discomfort does not support a rating in excess of 20 percent 
for left knee disability from January 1, 2002, as the 
February 2007 VA examiner noted that left knee pain would 
begin at 90 degrees, under 38 C.F.R. §§ 4.40 and 4.45.

As for Diagnostic Code 5257, the Board notes that left knee 
recurrent subluxation or lateral instability of the left knee 
has not been shown.  As such, consideration under Diagnostic 
Code 5257 is not for application, and a separate rating for 
instability is not for application.  VAOPGCPREC 23-97.

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the left knee 
disability.

B.  Right knee

The veteran's right knee disability is characterized as 
degenerative changes of the medial meniscus, right knee.

Following a review of the competent evidence, the veteran's 
right knee flexion is to no less than 115 degrees, and the 
evidence has shown full right knee extension.  Based on the 
above findings, the next-higher 20 percent rating is not 
warranted under Diagnostic Code 5260 or 5261.  In so finding, 
the Board has considered additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board observes that the February 2007 VA examiner 
specifically noted that the veteran had pain on range of 
motion testing of the right knee at 100 degrees.  Therefore, 
even considering additional functional limitation, the 
competent findings do not indicate a disability picture 
comparable to having flexion limited to 30 degrees or 
extension limited to 15 degrees, as is necessary in order to 
achieve the next-higher 20 percent evaluation under 
Diagnostic Code 5260 or 5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating for his right knee disability under 
any alternate Diagnostic Code.  However, as the evidence 
fails to establish ankylosis, Diagnostic Code 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the right tibia or fibula, a higher rating is 
not possible under Diagnostic Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present 
case, the medical findings previously discussed do not 
establish loss of either flexion or extension to a 
compensable degree, and separate evaluations pursuant to 
VAOPGCPREC 9-2004 are not appropriate.  As noted by the 
February 2007 VA examination, neither arthritis of the right 
knee nor right knee instability has been found.  As such, a 
separate evaluation due to instability pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 is not warranted in the present 
case.

In conclusion, the evidence of record does not support an 
initial rating in excess of 10 percent for the right knee 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against a higher 
initial rating for the right knee disability, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The evidence does not reflect that the disabilities at issue 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).




ORDER

Service connection for lumbar strain, to include as secondary 
to service-connected disability, is denied.

A rating in excess of 20 percent for residuals, torn 
posterior horn of medial meniscus, status post chondroplasty, 
left knee is denied.

An initial rating in excess of 10 percent for degenerative 
changes of the medial meniscus, right knee, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


